Citation Nr: 0829846	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-38 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to October 
1973.  The veteran died in August 2003 and the appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

A review of the claims file reveals that this matter is not 
ready for appellate disposition.

In a December 2007 substantive appeal, the appellant 
requested a Board hearing at the local RO.  No such hearing 
was provided.  Due process requires the appellant be provided 
with a hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 
C.F.R. §§ 20.700 (a), 20.703 (2007).  Accordingly, the case 
is remanded for the following action:

The RO must contact the appellant to 
clarify what type of hearing she 
requested, to include a Travel Board 
hearing at the RO or a videoconference 
hearing.  Thereafter, the RO must place 
the appellant's name on the docket for a 
hearing before the Board at the RO, 
according to the date of her December 2007 
request for such a hearing.  The appellant 
must be provided proper notice of the date 
and time of the scheduled hearing.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




